Title: General Orders, 21 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Friday July 21st 1780
						
							Parole Hampton 
							 Countersigns O: G.Watchword Here we are
						
					
					[Officers] Of the Day Tomorrow[:] Major Trescott[,] Brigade Major McGowan
					
						After Orders
						The Men last drafted into the Commander in Chief’s Guards are to be returned on Command in the regiments from which they were drafted; but to draw pay and Clothing in the Guard.
					
				